                                Case 3:21-cv-00890-BEN-LL Document 1 Filed 05/07/21 PageID.1 Page 1 of 8




                            1 KAZEROUNI LAW GROUP, APC
                                 David J. McGlothlin, Esq. (SBN: 253265)
                            2 david@kazlg.com
                                 Mona Amini, Esq. (SBN: 296829)
                            3 mona@kazlg.com
                                 245 Fischer Avenue, Unit D1
                            4 Costa Mesa, California 92626
                                 Telephone: (800) 400-6808
                            5 Facsimile: (800) 520-5523

                            6 Attorneys for Plaintiff,
                                 Bertha Sanchez
                            7
                                                    UNITED STATES DISTRICT COURT
                            8                     SOUTHERN DISTRICT OF CALIFORNIA
                            9
                                 BERTHA SANCHEZ,                               Case No.: '21CV890 BEN LL
                           10
                                                            Plaintiff,         COMPLAINT FOR VIOLATIONS
                           11            vs.                                   OF:
                           12 CONVERGENT OUTSOURCING,                          1) THE FAIR DEBT COLLECTION
-, KAZEROUNI
          LAW GROUP, APC




                                 INC.,                                            PRACTICES ACT, 15 U.S.C. §
                           13                                                     1692, ET. SEQ.; AND
                                                         Defendant.
                           14                                                  2) THE CALIFORNIA ROSENTHAL
                                                                                  ACT, CAL. CIV. CODE §§ 1788,
                           15                                                     ET SEQ.
                           16                                                  JURY TRIAL DEMANDED
                           17

                           18

                           19 //

                           20 //

                           21 //

                           22 //

                           23 //

                           24 //

                           25 //

                           26 //

                           27 //

                           28 //

                                                                            -1-
                                                                         COMPLAINT
                                Case 3:21-cv-00890-BEN-LL Document 1 Filed 05/07/21 PageID.2 Page 2 of 8




                            1                                           INTRODUCTION
                            2 1.         The United States Congress has found abundant evidence of the use of abusive,
                            3            deceptive, and unfair debt collection practices by many debt collectors, and has
                            4            determined that abusive debt collection practices contribute to the number of
                            5            personal bankruptcies, to marital instability, to the loss of jobs, and to invasions
                            6            of individual privacy. Congress wrote the Fair Debt Collection Practices Act, 15
                            7            U.S.C. §§ 1692, et seq., to eliminate abusive debt collection practices by debt
                            8            collectors, to insure that those debt collectors who refrain from using abusive
                            9            debt collection practices are not competitively disadvantaged, and to promote
                           10            consistent State action to protect consumers against debt collection abuses.
                           11 2.         The California legislature has determined that the banking and credit system and
-, KAZEROUNI
          LAW GROUP, APC




                           12            grantors of credit to consumers are dependent upon the collection of just and
                           13            owing debts and that unfair or deceptive collection practices undermine the
                           14            public confidence that is essential to the continued functioning of the banking
                           15            and credit system and sound extensions of credit to consumers. The Legislature
                           16            has further determined that there is a need to ensure that debt collectors exercise
                           17            this responsibility with fairness, honesty, and due regard for the debtor’s rights
                           18            and that debt collectors must be prohibited from engaging in unfair or deceptive
                           19            acts or practices.1
                           20 3.         The California legislature has also found that the collection of debt purchased by
                           21            debt buyers has become a significant focus of public concern due to the
                           22            adequacy of documentation required to be maintained by the industry in support
                           23            of collection activities and litigation. In that regard, setting specific
                           24            documentation and process standards will protect consumers, provide needed
                           25            clarity to courts, and establish clearer criteria for debt buyers and the collection
                           26            industry.
                           27

                           28
                                 1   Cal. Civ. Code §§ 1788.1 (a)-(b)
                                                                              -2-
                                                                           COMPLAINT
                                Case 3:21-cv-00890-BEN-LL Document 1 Filed 05/07/21 PageID.3 Page 3 of 8




                            1 4.     BERTHA SANCHEZ (“Plaintiff”), by Plaintiff’s attorneys, brings this action to
                            2        challenge     the   actions    of    CONVERGENT            OUTSOURCING,       INC.,
                            3        (“Defendant”) with regard to attempts by Defendant, debt collector, to
                            4        unlawfully and abusively collect a debt allegedly owed by Plaintiff, and this
                            5        conduct caused Plaintiff damages.
                            6 5.     Plaintiff makes these allegations on information and belief, with the exception of
                            7        those allegations that pertain to a plaintiff, or to a plaintiff’s counsel, which
                            8        Plaintiff alleges on personal knowledge.
                            9 6.     While many violations are described below with specificity, this Complaint
                           10        alleges violations of the statute cited in its entirety.
                           11 7.     Unless otherwise stated, all the conduct engaged in by Defendant took place in
-, KAZEROUNI
          LAW GROUP, APC




                           12        California.
                           13 8.     Any violations by Defendant was knowing, willful, and intentional, and
                           14        Defendant did not maintain procedures reasonably adapted to avoid any such
                           15        violation.
                           16 9.     Unless otherwise indicated, the use of Defendant’s name in this Complaint
                           17        includes all agents, employees, officers, members, directors, heirs, successors,
                           18        assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
                           19        Defendant named.
                           20                                   JURISDICTION AND VENUE
                           21 10. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 15 U.S.C. § 1692(k)

                           22        and this Court has supplemental jurisdiction over related state law and common
                           23        law claims asserted herein pursuant to 28 U.S.C. § 1367.
                           24 11. This action arises out of Defendant’s violations of the Fair Debt Collection

                           25        Practices Act, 15 U.S.C. §§ 1692, et seq. (“FDCPA”) and the Rosenthal Fair
                           26        Debt Collection Practices Act, California Civil Code §§ 1788, et seq.
                           27        (“RFDCPA”).
                           28

                                                                            -3-
                                                                         COMPLAINT
                                Case 3:21-cv-00890-BEN-LL Document 1 Filed 05/07/21 PageID.4 Page 4 of 8




                            1 12. Because Defendant conducts business within the State of California, personal

                            2        jurisdiction is established.
                            3 13. Venue is proper in the United States District Court, Southern District of

                            4        California pursuant to 28 U.S.C. § 1391 for the following reasons: (i) Plaintiff
                            5        resides within this judicial district; (ii) the conduct complained of herein
                            6        occurred within this judicial district; and, (iii) Defendant is conducted business
                            7        within this judicial district at all times relevant
                            8                                             PARTIES
                            9 14. Plaintiff is a natural person who resides in the County of San Diego, State of

                           10        California, from whom Defendant sought to collect a consumer debt which was
                           11        due and owing or alleged to be due and owing from Plaintiff. In addition,
                                     Plaintiff is a “person” as that term is defined by Cal. Civ. Code § 1788.2(g); a
-, KAZEROUNI
          LAW GROUP, APC




                           12

                           13        “consumer” as that term is defined by 15 U.S.C. § 1692a(3); and, a “debtor” as
                           14        that term is defined by Cal. Civ. Code § 1788.2(h).
                           15 15. Defendant is a corporation with its corporate headquarters in the State of

                           16        Washington and is a “person” as defined by Cal. Civ. Code § 1788.2(g).
                           17 16. Defendant, in the ordinary course of business, regularly, on behalf of themselves

                           18        or others, engage in “debt collection” as that term is defined by California Civil
                           19        Code § 1788.2(b), and is therefore a “debt collector” as that term is defined by
                           20        California Civil Code § 1788.2(c); and, 15 U.S.C. § 1692a(6).
                           21 17. This action arises out of a “debt” as that term is defined by Cal. Civ. Code §

                           22        1788.2(d) that was incurred as a result of a “consumer credit transaction” as
                           23        defined by Cal. Civ. Code § 1788.2(e); and, 15 U.S.C. § 1692a(5).
                           24                                    FACTUAL ALLEGATIONS
                           25 18. At all times relevant, Plaintiff is an individual residing within the State of

                           26        California.
                           27 19. Sometime prior to 2020, Plaintiff allegedly incurred financial obligations to an

                           28        original creditor, T-Mobile, USA, that were money, property, or their equivalent,
                                                                            -4-
                                                                         COMPLAINT
                                Case 3:21-cv-00890-BEN-LL Document 1 Filed 05/07/21 PageID.5 Page 5 of 8




                            1        which are due or owing, or alleged to be due or owing, from a natural person to
                            2        another person and were therefore “debt(s)” as that term is defined by California
                            3        Civil Code § 1788.2(d), and a “consumer debt” as that term is defined by
                            4        California Civil Code § 1788.2(f); and, 15 U.S.C. § 1692a(5).
                            5 20. Plaintiff allegedly fell behind in the payments allegedly owed on the alleged

                            6        debt.
                            7 21. In or around September 2020, Defendant purchased, was assigned, transferred or

                            8        otherwise acquired the alleged debt from the original creditor.
                            9 22. On or around February 18, 2021, Defendant contacted Plaintiff, via letter,

                           10        attempting to collect on the alleged debt.
                           11 23. Thereafter, Plaintiff retained the services of the Kazerouni Law Group (“KLG”)

                                     to represent Plaintiff with regard to Plaintiff’s alleged debt.
-, KAZEROUNI
          LAW GROUP, APC




                           12

                           13 24. Plaintiff’s counsel transmitted a Letter of Representation (“LOR”) for Plaintiff to

                           14        Defendant via facsimile on March 11, 2021. This LOR informed Defendant that
                           15        Plaintiff was a represented party with regard to Plaintiff’s alleged debt and
                           16        provided Defendant with Plaintiff’s counsel’s name and contact information.
                           17 25. The LOR also requested that all future communications with regard to Plaintiff’s

                           18        account be sent and directed directly to Plaintiff’s counsel’s office only.
                           19 26. Defendant’s receipt of the LOR via facsimile was confirmed by a fax

                           20        confirmation received on March 11, 2021 at 5:08 p.m.
                           21 27. Despite receipt of the LOR via facsimile indicating Plaintiff was a represented

                           22        party, Defendant continued to contact Plaintiff directly on Plaintiff’s cellular
                           23        telephone multiple times including but not limited to a call to Plaintiff on March
                           24        13, 2021, at approximately 8:44 a.m.
                           25 28. Defendant’s attempts to contact Plaintiff regarding the alleged debt after the

                           26        LOR violated the FDCPA and the RFDCPA.
                           27 29. Through this conduct of calling Plaintiff directly after Defendant was notified in

                           28        writing by the LOR that Plaintiff was represented by attorneys related to the
                                                                           -5-
                                                                        COMPLAINT
                                Case 3:21-cv-00890-BEN-LL Document 1 Filed 05/07/21 PageID.6 Page 6 of 8




                            1        alleged debt and the LOR clearly contained the office name, address, and phone
                            2        number for Plaintiff’s attorneys, and requested that Defendant contact Plaintiff’s
                            3        attorneys regarding the alleged debt, Defendant violated 15 U.S.C. § 1692c(a)(2)
                            4        of the FDCPA, which is incorporated into the RFDCPA through Cal. Civ. Code
                            5        § 1788.17. Consequently, Defendant has also violated Cal. Civ. Code § 1788.17.
                            6 30. Through the above collection activities, Defendant violated 15 U.S.C. § 1692d

                            7        by engaging in conduct the natural consequence of which was to harass, oppress
                            8        and abuse Plaintiff in connection with the collection of the alleged debt. This
                            9        section is incorporated into the RFDCPA through Cal. Civ. Code § 1788.17;
                           10        thus, Defendant also violated Cal. Civ. Code § 1788.17.
                           11 31. By persisting to call Plaintiff in attempt to collect upon the alleged debt despite
-, KAZEROUNI
          LAW GROUP, APC




                           12        receiving the LOR, Defendant has engaged in conduct in violation of 15 U.S.C.
                           13        § 1692f by using unfair and unconscionable means to collect the alleged debt
                           14        from Plaintiff. This section is incorporated into the RFDCPA through Cal. Civ.
                           15        Code § 1788.17; thus, Defendant also violated Cal. Civ. Code § 1788.17.
                           16 32. Through the conduct above, Defendant violated Cal. Civ. Code § 1788.14(c) by

                           17        initiating communications other than statements of account, with the debtor with
                           18        regard to the alleged consumer debt, when the debt collector has been previously
                           19        notified in writing by the debtor’s attorney that the debtor is represented by such
                           20        attorney with respect to said alleged consumer debt and such notice includes the
                           21        attorney's name and address and a request by such attorney that all
                           22        communications regarding the consumer debt be addressed to such attorney.
                           23 33. As a direct and proximate result of Defendant’s willful, unfair, oppressive, and

                           24        abusive conduct in connection with its debt collection activity, Plaintiff has
                           25        suffered actual damages and mental anguish by way of embarrassment, shame,
                           26        anxiousness, annoyance, fear, and feelings of despair over Defendant’s
                           27        persisting collection calls to Plaintiff in violation of the FDCPA and the
                           28        RFDCPA, as alleged in greater detail above.
                                                                         -6-
                                                                      COMPLAINT
                                Case 3:21-cv-00890-BEN-LL Document 1 Filed 05/07/21 PageID.7 Page 7 of 8




                            1                                     CAUSES OF ACTION
                            2                                     COUNT I
                                           VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            3                         15 U.S.C. §§ 1692, et seq. (FDCPA)
                            4 34. Plaintiff incorporates by reference all of the above paragraphs of this Complaint

                            5        as though fully stated herein.
                            6 35. The foregoing acts and omissions constitute numerous and multiple violations of

                            7        the FDCPA.
                            8 36. As a result of each and every violation of the FDCPA, Plaintiff is entitled to any

                            9        actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages for a
                           10        knowing or willful violation in the amount up to $1,000.00 pursuant to 15 U.S.C.
                           11        § 1692k(a)(2)(A); and reasonable attorney’s fees and costs pursuant to 15 U.S.C.
-, KAZEROUNI
          LAW GROUP, APC




                           12        § 1692k(a)(3) from Defendant.
                           13                                    COUNT II
                                    VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
                           14                    Cal. Civ. Code §§ 1788, et seq. (RFDCPA)
                           15 37. Plaintiff incorporates by reference all of the above paragraphs of this Complaint

                           16        as though fully stated herein.
                           17 38. The foregoing acts and omissions constitute numerous and multiple violations of

                           18        the RFDCPA.
                           19 39. As a result of each and every violation of the RFDCPA, Plaintiff is entitled to

                           20        any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory damages
                           21        for a knowing or willful violation in the amount up to $1,000.00 pursuant to Cal.
                           22        Civ. Code § 1788.30(b); and reasonable attorney’s fees and costs pursuant to
                           23        Cal. Civ. Code § 1788.30(c) from each Defendant.
                           24                                    PRAYER FOR RELIEF
                           25 WHEREFORE, Plaintiff prays that judgment be entered against each Defendant for:

                           26        • An award of actual damages, in an amount to be determined at trial,
                           27           pursuant to 15 U.S.C. § 1692k(a)(1), against Defendant;
                           28        • An award of actual damages, in an amount to be determined at trial,
                                                                         -7-
                                                                      COMPLAINT
                                Case 3:21-cv-00890-BEN-LL Document 1 Filed 05/07/21 PageID.8 Page 8 of 8




                            1           pursuant to Cal. Civ. Code § 1788.30(a), against Defendant;
                            2        • An award of statutory damages of $1,000.00, pursuant to 15 U.S.C. §
                            3           1692k(a)(2)(A), against Defendant;
                            4        • An award of statutory damages of $1,000.00, pursuant to Cal. Civ. Code §
                            5           1788.30(b), against Defendant;
                            6        • An award of costs of litigation and reasonable attorney’s fees, pursuant to
                            7           15 U.S.C. § 1692k(a)(3), against Defendant;
                            8        • An award of costs of litigation and reasonable attorney’s fees, pursuant to
                            9           Cal. Civ. Code § 1788.30(c), against Defendant; and,
                           10        • Any and all other relief the Court deems just and proper.
                           11                                      TRIAL BY JURY
-, KAZEROUNI
          LAW GROUP, APC




                           12 40. Plaintiff is entitled to, and demands, a trial by jury.

                           13

                           14 Dated: May 7, 2021                          Respectfully submitted,
                           15                                             KAZEROUNI LAW GROUP, APC
                           16

                           17                                          By:            s/ Mona Amini
                           18
                                                                             David J. McGlothlin, Esq.
                                                                             Mona Amini, Esq.
                           19
                                                                             Attorneys for Plaintiff
                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28

                                                                         -8-
                                                                      COMPLAINT
